May 2, 2007

Tod Nielsen
c/o Borland Software Corporation
20450 Stevens Creek Blvd., Suite 800
Cupertino, CA 95014

Re: Addendum to Employment Agreement

Dear Mr. Nielsen:

This letter documents the agreement of Borland Software Corporation (the
“Company”) to provide you with certain relocation benefits in connection with
the Company’s relocation of its headquarters from Cupertino, California to
Austin, TX. You have voluntarily agreed to relocate to Austin and, in
consideration for such agreement, the Company will provide you with the
following relocation benefits:



  1.   Reimbursement of reasonable, customary transaction costs related to the
sale of your current principal residence in the San Francisco Bay Area;



  2.   Reimbursement of reasonable, customary non-recurring buyer’s closing
costs (including without limitation loan original fees) related to the purchase
of a new principal residence in the Austin, Texas, area, subject however to a
reimbursement cap on such costs equal to two percent (2%) of the purchase price
of the new residence;



  3.   Reasonable expenses associated with moving and the temporary storage of
household goods and automobiles;



  4.   Reasonable expenses for travel, lodging and meals related to the
relocation for you and your immediate family; and



  5.   A lump sum payment of twenty-five thousand dollars ($25,000), net of
taxes as described below, intended for incidentals and other relocation-related
expenses not reimbursed above.

The Company will reimburse you for any expenses you pay directly and will
increase such amounts to assist with any federal or state taxes on such
reimbursed amounts as well as the cash payment for incidentals. Except as
expressly modified herein, all terms and conditions under the Company’s
relocation benefits provided our relocation service provider shall be applicable
to your relocation.

Reference is made to the Employment Agreement between you and the Company dated
November 1, 2005, as amended (the “Employment Agreement”). This letter shall be
an addendum to the Employment Agreement and constitutes the entire agreement
relating to your relocation to Austin, Texas, superceding all prior agreements,
or written, with respect to the benefits the Company will provide with respect
to such relocation. Except as expressly modified herein, all other terms and
conditions of the Employment Agreement remain in full force and effect.

Borland Software Corporation

         
By:
  /s/ John F. Olsen  

 
     

 
  John F. Olsen
Chairman of the Board of Directors  

Agreed to this 2nd day of May, 2007:
 
       
 
      /s/ Tod Nielsen
 
       
 
      Tod Nielsen
 
       

